Citation Nr: 0813251	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  05-03 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a thoracic spine 
disability to include thoracic pain and residuals of 
fractures of the thoracic spine. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Horrigan


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1954 to November 1957 and from March 1959 to December 
1960. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2003 of a Department 
of Veteran's Affairs (VA) Regional Office (RO). 

In August 2006, the veteran appeared at a hearing before a 
Veterans Law Judge, who is no longer at the Board.  A 
transcript of the hearing is in the record.  In February 
2008, the veteran waived the right to have another Board 
hearing. 

In August 2006, the Board remanded the claim for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998). 

In an unappealed rating decision in February 1958, the RO 
denied service connection for a disability of the lumbosacral 
spine.  As the current claim of service connection involves 
the thoracic segment of the spine, it is a new claim, which 
is not subject to finality of the rating decision of February 
1958.  Boggs v Peake, 07-7137 (Fed. Cir. Mar. 26, 2008).  


FINDING OF FACT

The current thoracic pain and residuals of fractures of the 
thoracic pain are unrelated to an injury, disease, or event 
of service origin. 




CONCLUSION OF LAW

Service connection for a thoracic spine disability to include 
thoracic pain and residuals of fractures of the thoracic 
spine was not incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



The RO provided pre- and post- adjudication VCAA notice by 
letters dated in October 2002 and in September 2006.  The 
VCAA notice included the type of evidence needed to 
substantiate the claim of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during active service; evidence of current 
disability; evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during active service.  The veteran was 
also notified that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.  The veteran 
was asked to submit any evidence that would include that in 
his possession.  The notice included the provisions for the 
effective date of the claim and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of a claim for service connection).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in July 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records 
and VA records and afforded the veteran a VA examination and 
obtained a VA medical opinion.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Basis

The service medical records show that on a report of a 
Medical Board in March 1960 it was noted that in January 1960 
the veteran was diagnosed with herniated discs at thoracic 
(T) vertebrae 6 and 7.  At the time, the veteran complained 
of radicular pain in the left chest extending to the scapula 
with onset in 1954 on active duty.  On evaluation by the 
Medical Board, the neurological examination was negative 
except of tenderness to the left of the T6 vertebra.  X-rays 
were negative except for scoliosis of the thoracic spine.  A 
myelogram of the cervical region was negative.  The Medical 
Board changed the diagnosis to left, chronic 
radiculoneuritis, T6, of unknown cause.  The Physical 
Evaluation Board found the veteran unfit for duty and placed 
him on the Temporary Retired List. 

In August 1960, the veteran's case was reviewed by the 
Physical Review Council. The Physical Review Council found 
that the diagnosis of radiculoneuritis, T6, was not 
substantiated by the Medical Board and therefore the veteran 
could not be considered unfit because of it.  

In October 1960, the Physical Evaluation Board reconvened and 
found the veteran unfit for duty due to inadequate 
personality, and the veteran was subsequently 
administratively discharge from the service. 

After service, private medical records disclose that in 
August 1967 the fell 40 to 50 feet from a scaffold, resulting 
in fractures of several ribs and of the thoracic spine.  In 
May 1968, a private physician reported that the injury 
involve a fracture of the left scapula. 

On VA examination in September 1968, the diagnosis was 
residuals of compression fractures of T-9, 10, and 11 with 
spinal fusion, which was associated with the fall in August 
1967.  

In August 2006, the veteran testified that during his first 
enlistment he slipped on ice in a freezer while carrying a 
hind quarter of beef and he hurt his back and it felt like a 
pinched nerve.  He stated that later he injured his back, 
playing football and he was sent home to await discharge.  He 
also stated that after service in 1967 he fell about 40 feet, 
landing on his back, and crushed two vertebrae in the 
thoracic spine. 

On VA neurological examinations in January and May 2007 by 
the same examiner, the veteran gave a history of sustaining 
an injury to the upper back in 1956 while working as a 
butcher's aid during service.  Thereafter he experienced 
tingling and pain in the left lower scapula without 
associated weakness.  The veteran stated that the symptoms 
subsided until a football injury in 1960, resulting in left 
scapula pain which radiated into the thoracic area, which has 
persisted and progressed ever since. 

After a review of the record, the VA examiner found no clear 
evidence of thoracic radiculitis.  The examiner stated that 
the veteran had thoracic pain in the distribution of the 
injury in 1967, which was unrelated to service.  The examiner 
noted that a bone scan in April 2006 did not show activity in 
the area of the T6 and T7.  The impressions were history of 
compression fracture at T8-T9 with chronic pain with recent 
exacerbation unrelated to military service and chronic mid 
left thoracic pain with anterior radiation of unclear 
etiology.   

Principles of Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. § 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with active service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for disease shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).

Analysis

Although the veteran asserts that he injured his back twice 
during service, neither injury is documented.  The service 
medical records do show that in January 1960 the veteran was 
diagnosed with herniated discs at thoracic (T) vertebrae 6 
and 7.  At the time, the veteran complained of radicular pain 
in the left chest extending to the scapula with onset in 1954 
on active duty.  

On evaluation by the Medical Board, the neurological 
examination was negative except of tenderness to the left of 
the T6 vertebra.  The Medical Board changed the diagnosis to 
left, chronic radiculoneuritis, T6, of unknown cause.  The 
Physical Evaluation Board found the veteran unfit for duty 
and placed him on the Temporary Retired List.  In August 
1960, the veteran's case was reviewed by the Physical Review 
Council, which found that the diagnosis of radiculoneuritis, 
T6, was not substantiated by the Medical Board and therefore 
the veteran could not be considered unfit because of it.  

Although thoracic pain was document during service as the 
service medical records do not have the combination of 
manifestations sufficient to identify a chronic disability as 
the Physical Review Council found that the diagnosis of 
radiculoneuritis, T6, was not substantiated by the Medical 
Board and sufficient observation to establish chronicity at 
the time, then a showing of continuity after discharge is 
required to support the claim.

After service, the veteran suffered fractures of the thoracic 
spine and left scapula in 1967.  Thereafter, the next 
pertinent documentation of a thoracic pathology was in 
February 2000 when VA noted a history of crush injury of the 
thoracic spine in 1967.  The period without documented 
complaints, specific to the complaints the veteran had in 
service, that is, from 1960 is evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.). And the Board 
finds the absence of medical evidence of continuity of 
symptomatology outweighs the veteran's statements and 
testimony of persisted and progressed thoracic symptoms since 
service.

To the extent that lay evidence can be competent to establish 
a diagnosis of a medical condition, a layperson is competent 
to identify a medical condition where the condition is a 
simple one.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In this case, residuals of any thoracic trauma is not a 
condition under case law, where lay observation has been 
found to be competent and the determination as to the 
presence of the disability is medical in nature, that is, not 
capable of lay observation.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical evidence unless it relates to a condition as to 
which, under case law, lay observation is competent); see 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where as here, the medical diagnosis of a thoracic trauma is 
not capable of lay observation, the lay evidence as to the 
presence of such a disability is not competent evidence.  

And while the veteran had some thoracic pain during service, 
pain, alone, without a sufficient factual showing that the 
pain is derived from an in-service disease or injury is not a 
disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001)).  

As the Board may consider only independent competent evidence 
to support its finding on a question of a medical diagnosis 
or medical causation, which are not capable of lay 
observation, and as there is no favorable competent medical 
evidence to support the claim, the preponderance of the 
evidence is against the claim, and the reasonable-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

                                                                         
(The Order follows on the next page.). 





ORDER

Service connection for a thoracic spine disability to include 
thoracic pain and residuals of fractures of the thoracic 
spine is denied. 


____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


